Citation Nr: 1816782	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, right shoulder acromioclavicular joint.

2.  Entitlement to service connection for chondromalacia patella, right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army and Army National Guard from November 1994 to November 1997, August 2004 to January 2006, and October 2009 to October 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claims file.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, although the Veteran has discussed the impact on his work from his service-connected disabilities, he has not contended that his disabilities render him unemployable and the evidence of record does not suggest that he is unemployed.  Accordingly, entitlement to a TDIU need not be discussed herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA examination of his right shoulder in March 2016.  At the November 2017 hearing, the Veteran indicated that his symptoms have worsened since that examination.  He specifically noted that he experiences more "locking up" of the shoulder, limiting his range of motion.  Accordingly, the Board finds that a contemporaneous VA medical examination is needed to determine the current severity of the Veteran's right shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran has described an incident occurring in January 2010 when, in taking cover to avoid gunfire, he injured his right knee.  Sworn statements from fellow servicemembers confirm the incident.  There is no indication in the Veteran's service treatment records (STRs) that he sought medical attention at the time.  However, he has testified that the immediate nature of the situation and his supervisory role demanded that he remain with his unit and continue his duties.  He treated his pain with over-the-counter medications until he was able to seek medical attention after returning from deployment.  In June 2011, an MRI revealed that the Veteran had a peripheral tear in his lateral meniscus and chondromalacia.  He subsequently underwent an arthroscopic procedure of his right knee in February 2012.  Recent medical records indicate he has sought treatment for continued pain and the Veteran testified that he believed his symptoms have gotten worse since the surgery.  His movements and activities have been limited as a result.

The Board finds the Veteran's contentions regarding the incident in service and his reasoning for not seeking treatment at the time both credible and plausible.  Thus, the Board finds that the Veteran suffered an injury to his right knee in service.  As the Veteran has continued to experience symptoms in his knee, the low threshold indicating that a claimed disability may be associated with an established event has been satisfied and a VA examination is needed to determine whether his current condition is the result of the in-service incident.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and to provide a release for any relevant records of post-service medical care he has received or, alternatively, to submit the records himself.  If he provides a release, assist him in obtaining the records, following the procedures set forth in 38 C.F.R. § 3.159.  

2.  Schedule the Veteran for a VA examination with an appropriately qualified clinician to determine the nature and extent of his service-connected right shoulder condition and identify all orthopedic and neurological manifestations.  Copies of the Veteran's claims file and any pertinent records should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. 

a.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's right shoulder condition.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Any flare-ups of symptoms the Veteran experiences must be discussed in detail.

b.  If a neurological abnormality is noted, the examiner should specifically address what nerve(s) is/are affected and whether the impairment is "mild," "moderate," or "severe," fully explaining the rationale behind any opinion rendered.

c.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for an examination with an appropriately qualified clinician to determine the nature and likely etiology of any right knee disability.  The contents of the entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should consider the Veteran's description of the event in service causing an injury to his right knee credible and conceded.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report).  

a.  Following review of the claims file and examination of the Veteran, the examiner is asked to identify all pertinent diagnoses of the right knee.

b.  The examiner should provide an opinion as to whether any right knee condition is at least as likely as not (50 percent probability or greater) related to service.  

c.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




